

116 S4999 IS: Emergency Direct Payments for Families and Workers Act of 2020
U.S. Senate
2020-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4999IN THE SENATE OF THE UNITED STATESDecember 10, 2020Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide additional recovery rebates to individuals.1.Short titleThis Act may be cited as the Emergency Direct Payments for Families and Workers Act of 2020.2.Additional recovery rebates for individuals(a)In generalSubchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after section 6428 the following new section:6428A.Additional recovery rebates for individuals(a)In generalIn the case of an eligible individual, there shall be allowed as a credit against the tax imposed by subtitle A for the first taxable year beginning in 2020 an amount equal to the sum of—(1)$1,200 ($2,400 in the case of eligible individuals filing a joint return), plus(2)an amount equal to the product of $500 multiplied by the number of qualifying children (within the meaning of section 24(c)) of the taxpayer.(b)Treatment of creditThe credit allowed by subsection (a) shall be treated as allowed by subpart C of part IV of subchapter A of chapter 1.(c)Limitation based on adjusted gross incomeThe amount of the credit allowed by subsection (a) (determined without regard to this subsection and subsection (e)) shall be reduced (but not below zero) by 5 percent of so much of the taxpayer’s adjusted gross income as exceeds—(1)$150,000 in the case of a joint return,(2)$112,500 in the case of a head of household, and(3)$75,000 in the case of a taxpayer not described in paragraph (1) or (2).(d)Eligible individualFor purposes of this section, the term eligible individual means any individual other than—(1)any nonresident alien individual,(2)any individual with respect to whom a deduction under section 151 is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual’s taxable year begins, and(3)an estate or trust.(e)Coordination with advance refunds of credit(1)In generalThe amount of credit which would (but for this paragraph) be allowable under this section shall be reduced (but not below zero) by the aggregate refunds and credits made or allowed to the taxpayer under subsection (f). Any failure to so reduce the credit shall be treated as arising out of a mathematical or clerical error and assessed according to section 6213(b)(1).(2)Joint returnsIn the case of a refund or credit made or allowed under subsection (f) with respect to a joint return, half of such refund or credit shall be treated as having been made or allowed to each individual filing such return.(f)Advance refunds and credits(1)In generalSubject to paragraph (5), each individual who was an eligible individual for such individual’s first taxable year beginning in 2019 shall be treated as having made a payment against the tax imposed by chapter 1 for such taxable year in an amount equal to the advance refund amount for such taxable year.(2)Advance refund amountFor purposes of paragraph (1), the advance refund amount is the amount that would have been allowed as a credit under this section for such taxable year if this section (other than subsection (e) and this subsection) had applied to such taxable year.(3)Timing and manner of payments(A)TimingThe Secretary shall, subject to the provisions of this title, refund or credit any overpayment attributable to this section as rapidly as possible. No refund or credit shall be made or allowed under this subsection after December 31, 2021.(B)Delivery of paymentsNotwithstanding any other provision of law, the Secretary may certify and disburse refunds payable under this subsection electronically to any account to which the payee authorized, on or after January 1, 2018, the delivery of a refund of taxes under this title or of a Federal payment (as defined in section 3332 of title 31, United States Code).(C)Waiver of certain rulesNotwithstanding section 3325 of title 31, United States Code, or any other provision of law, with respect to any payment of a refund under this subsection, a disbursing official in the executive branch of the United States Government may modify payment information received from an officer or employee described in section 3325(a)(1)(B) of such title for the purpose of facilitating the accurate and efficient delivery of such payment. Except in cases of fraud or reckless neglect, no liability under sections 3325, 3527, 3528, or 3529 of title 31, United States Code, shall be imposed with respect to payments made under this subparagraph. (4)No interestNo interest shall be allowed on any overpayment attributable to this section.(5)Alternate taxable yearIn the case of an individual who, at the time of any determination made pursuant to paragraph (3), has not filed a tax return for the year described in paragraph (1), the Secretary may—(A)apply such paragraph by substituting 2018 for 2019, and(B)if the individual has not filed a tax return for such individual’s first taxable year beginning in 2018, use information with respect to such individual for calendar year 2019 provided in—(i)Form SSA–1099, Social Security Benefit Statement, or(ii)Form RRB–1099, Social Security Equivalent Benefit Statement.(6)Notice to taxpayerNot later than 15 days after the date on which the Secretary distributed any payment to an eligible taxpayer pursuant to this subsection, notice shall be sent by mail to such taxpayer's last known address. Such notice shall indicate the method by which such payment was made, the amount of such payment, and a phone number for the appropriate point of contact at the Internal Revenue Service to report any failure to receive such payment.(g)Identification number requirement(1)In generalNo credit shall be allowed under subsection (a) to an eligible individual who does not include on the return of tax for the taxable year—(A)such individual’s valid identification number,(B)in the case of a joint return, the valid identification number of such individual’s spouse, and(C)in the case of any qualifying child taken into account under subsection (a)(2), the valid identification number of such qualifying child.(2)Valid identification number(A)In generalFor purposes of paragraph (1), the term valid identification number means a social security number (as such term is defined in section 24(h)(7)).(B)Adoption taxpayer identification numberFor purposes of paragraph (1)(C), in the case of a qualifying child who is adopted or placed for adoption, the term valid identification number shall include the adoption taxpayer identification number of such child.(3)Special rule for members of the armed forcesParagraph (1)(B) shall not apply in the case where at least 1 spouse was a member of the Armed Forces of the United States at any time during the taxable year and at least 1 spouse satisfies paragraph (1)(A).(4)Mathematical or clerical error authorityAny omission of a correct valid identification number required under this subsection shall be treated as a mathematical or clerical error for purposes of applying section 6213(g)(2) to such omission.(h)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary to carry out the purposes of this section, including any such measures as are deemed appropriate to avoid allowing multiple credits or rebates to a taxpayer..(b)Administrative amendments(1)Definition of deficiencySection 6211(b)(4)(A) of the Internal Revenue Code of 1986 is amended by striking and 6428 and inserting 6428, and 6428A.(2)Mathematical or clerical error authoritySection 6213(g)(2)(L) of such Code is amended by striking or 6428 and inserting 6428, or 6428A.(c)Treatment of possessions(1)Payments to possessions(A)Mirror code possessionThe Secretary of the Treasury shall pay to each possession of the United States which has a mirror code tax system amounts equal to the loss (if any) to that possession by reason of the amendments made by this section. Such amounts shall be determined by the Secretary of the Treasury based on information provided by the government of the respective possession.(B)Other possessionsThe Secretary of the Treasury shall pay to each possession of the United States which does not have a mirror code tax system amounts estimated by the Secretary of the Treasury as being equal to the aggregate benefits (if any) that would have been provided to residents of such possession by reason of the amendments made by this section if a mirror code tax system had been in effect in such possession. The preceding sentence shall not apply unless the respective possession has a plan, which has been approved by the Secretary of the Treasury, under which such possession will promptly distribute such payments to its residents.(2)Coordination with credit allowed against united states income taxesNo credit shall be allowed against United States income taxes under section 6428A of the Internal Revenue Code of 1986 (as added by this section) to any person—(A)to whom a credit is allowed against taxes imposed by the possession by reason of the amendments made by this section, or(B)who is eligible for a payment under a plan described in paragraph (1)(B).(3)Definitions and special rules(A)Possession of the united statesFor purposes of this subsection, the term possession of the United States includes the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands.(B)Mirror code tax systemFor purposes of this subsection, the term mirror code tax system means, with respect to any possession of the United States, the income tax system of such possession if the income tax liability of the residents of such possession under such system is determined by reference to the income tax laws of the United States as if such possession were the United States.(C)Treatment of paymentsFor purposes of section 1324 of title 31, United States Code, the payments under this subsection shall be treated in the same manner as a refund due from a credit provision referred to in subsection (b)(2) of such section.(d)Exception from reduction or offsetAny credit or refund allowed or made to any individual by reason of section 6428A of the Internal Revenue Code of 1986 (as added by this section) or by reason of subsection (c) of this section shall not be—(1)subject to reduction or offset pursuant to section 3716 or 3720A of title 31, United States Code, (2)subject to reduction or offset pursuant to subsection (d), (e), or (f) of section 6402 of the Internal Revenue Code of 1986, or (3)reduced or offset by other assessed Federal taxes that would otherwise be subject to levy or collection. (e)Public awareness campaignThe Secretary of the Treasury (or the Secretary's delegate) shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information regarding the availability of the credit and rebate allowed under section 6428A of the Internal Revenue Code of 1986 (as added by this section), including information with respect to individuals who may not have filed a tax return for taxable year 2018 or 2019.(f)Conforming amendments(1)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting “6428A,” after “6428,”.(2)The table of sections for subchapter B of chapter 65 of subtitle F of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6428 the following:Sec. 6428A. Additional recovery rebates for individuals..